Citation Nr: 1638648	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-09 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.  The Veteran served in the Republic of Vietnam, and received a Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  This matter was previously remanded by the Board in July 2014.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional remand is required.  The AOJ attempted to obtain certain VA treatment records from the New York Harbor Healthcare System referenced by the Veteran.  Specifically, the AOJ requested records from the 1970s.  An October 2014 Report of General Information found treatment records from the 1970s do not exist.  There is no record that the Veteran was informed that these records were determined not to exist and given the opportunity to submit them himself, as required by 38 C.F.R. § 3.159(e) and by the July 2014 remand.  As the Veteran contends that these records show he was treated for peripheral neuropathy within one year of exposure to herbicides, they are crucial to the Veteran's claim, and he must be notified of VA's finding that they do not exist.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that VA made reasonable efforts to obtain VA treatment records from the New York Harbor Healthcare System dated in the 1970s, but determined that these records do not exist.  Allow the Veteran the opportunity to provide these records himself.  This notification must comply with 38 C.F.R. § 3.159(e).  

2.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




